Title: John B. Richeson to James Madison, 16 November 1827
From: Richeson, John B.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia.
                                
                                Nov. 16th, 1827.
                            
                        
                         
                        Having been lately informed that the number of Hotels in this Institution would certainly be reduced to four the ensuing year, and knowing that a selection of Hotel keepers will be made in a
                            few days, I beg leave to address you upon that subject. Although I have made my application to the Proctor formerly in
                            writing to renew my lease; yet as I am so little known to the Executive Committee, I hope to be excused for pressing my
                            solicitations to be retained. A wife and seven children to maintain by my own exertions, I
                            further offer as an apology on this occasion.
                        In breaking up my plantation in the county of King William, and removing to the University, I made
                            considerable sacrifices and met with some losses—but my object was to remain here many years, which would enable me to
                            educate my children, my sons in particular, in a manner so as to make them not only valuable members of society, but
                            useful to their family and their country—Indeed this was my principle object in first seeking this situation. Encouraged
                            by this hope, I have as yet, surmounted, almost without a murmur, all the difficulties I have encountered since my
                            residence here.
                        Last year I commenced keeping a Hotel and got but fourteen boarders, which number was not enough to defray my
                            expenses necessarily incured in preparations for keeping such a boarding house. Since the first of February last, however,
                            I have done much better, and have no doubt, from our present prospects, in twelve months more, I should be more than
                            reimbursed.
                        My attention to my house and boarders, I can say with truth, has been unremitted; and I feel conscious that
                            my moral character and compliance with the enactments of this Institution, have been unexceptionable this year. I have not
                            been absent from my Hotel twelve hours at a time since my residence here, with the exception of once last spring, some
                            business of importance called me to the City of Richmond, on which occasion I was absent four days. No Student while
                            boarding with me has ever been expelled, dismissed, or suspended—I
                            do not attach any credit to myself for this fortunate circumstance, but it is certainly a source of very great
                            satisfaction to me. As evidence of my own assertions, permit me to refer you to the Proctor and Professors, relative to my
                            conduct here, particularly to my friend Doctor Blaettermann, who is my nearest neighbor, and better acquainted with me
                            than the rest. I therefore, flatter myself that with my knowledge of my present business, and my rectitude as a Hotel
                            keeper and citizen; will at least justify my being retained.
                        Allow me now, sir, the liberty of introducing myself to you as the son, in all probability, of one of your old
                            acquaintances (Col. Holt Richeson) with whose military services I presume you are some what
                            acquainted. Before the American Revolution, he was in the Indian war, and was at Braddock’s
                            Defeat when he was but 17 or 18 years of age! He served as an officer through all the Revolution; and besides being
                            in many other hard fought battles, he was at the battle of Brandy Wine, where his horse was shot dead under him, and with
                            much difficulty made his escape among the last who left the field, without being taken prisoner! He closed his military career at the capture of Lord Cornwallis at York Town, in 1781. After that he was a
                            member from the county of King William, of the Virginia Convention with yourself, where it is probable you became
                            acquainted with him—He was also a member of the Virginia Legislature some few years. Having exhausted his fortune
                            principally in the Revolutionary War, in support of that liberty which we now enjoy, & which he "pledged his life,
                            his fortune, and his sacred honor to obtain," he departed this life in 1800, in his 65th year, very poor, leaving a parcel
                            of children almost unprotected to make their way through the world, without fortune and with very few friends. Major
                            Drewry Ragsdale, the Father of my wife was also distinguished for his Revolutionary services.
                        I beg that you will excuse me for troubling you with this brief sketch of some of my Father’s services to his
                            country; [ ] although it may not aid me in my petition, it will be some gratification to me
                            to make you acquainted with my family. But as my application is a very humble one, only to be
                                retained as a Hotel keeper, I cannot believe that the Executive
                            Committee will reject it. I have avoided any attempt to awaken your sympathy, further than a simple narrative of facts may
                            produce; because I am sensible your feelings would not induce you to act contrary to justice; and it is the justice of my
                            cause I rely on. In this decision I must confess I feel most deeply interested; and as trifling as it may appear, I really have every thing at stake, for upon it depends the education of my children and the
                            support of my family, which is dearer to me than my own existence.
                        I fear much of this letter may have the appearance of a want of delicacy in me, but I must plead as an
                            apology the importance, to me, of the subject, and my being to the executive committee so much a stranger. 125 Students
                            have matriculated; the last arrived to day. I have the honor to be, with great respect & esteem, your obt. servt.
                        
                        
                            
                                John B. Richeson
                            
                        
                    